Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
Applicant disagrees with Examiner that the retention of third transistor is inherently 10 years, and that Examiner simply speculates formed material of the TFT in NPL article is the same as that of the third transistor in proposed amended claim 18 of the present invention.  Examiner disagreed with this statement.
Paragraphs [0004]-[0005] of the pending specification describes: 
“[0004] A transistor including a metal oxide in a channel formation region (hereinafter such a transistor is referred to as a metal oxide semiconductor transistor or an OS transistor in some cases) is known. For example, a storage device in which a write transistor of a gain cell is an OS transistor has been disclosed in each of Patent Document 3 and Non-Patent Document 1.

[0005] In this specification and the like, a memory including an OS transistor in a memory cell, as described in Patent Document 3, is referred to as an OS memory. As in Non-Patent Document 1, a gain-cell DRAM in which a write transistor is an OS transistor is referred to as "NOSRAM" (registered trademark). "NOSRAM" stands for nonvolatile oxide semiconductor RAM.

	From the above paragraph, the same OS transistor (i.e. TFT, or recited “third transistor” of proposed amended claim 18) is used in the pending application, Patent Document 3 and NPL.  There is no apparent reason the TFT of the present invention can help a memory cell achieve 10 years retention and the OS transistor of NPL cannot.  	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANTHU NGUYEN whose telephone number is (571)272-1881.  The examiner can normally be reached on M-F: 9:00AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

February 24, 2021
/VANTHU T NGUYEN/Primary Examiner, Art Unit 2824